                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-277-MOC-DCK

 FREDA J. DAY,                                      )
                                                    )
                Plaintiff,                          )
                                                    )
    v.                                              )       ORDER
                                                    )
 OPRAH WINFREY, HARPO                               )
 PRODUCTIONS, OWN: OPRAH WINFREY                    )
 NETWORK, LLC, LIONSGATE                            )
 ENTERTAINMENT CORPORATION, AND                     )
 CRAIG WRIGHT,                                      )
                                                    )
                Defendants.                         )
                                                    )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 14) filed by Eric H. Cottrell, concerning Joshua Geller on

September 9, 2019. Joshua Gellar seeks to appear as counsel pro hac vice for Defendants, Oprah

Winfrey, Harpo Productions, OWN: Oprah Winfrey Network, LLC, and Lions Gate Television,

Inc. (incorrectly designated as Lionsgate Entertainment Corp.). Upon review and consideration of

the motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 14) is GRANTED. Joshua Geller is

hereby admitted pro hac vice to represent Defendants, Oprah Winfrey, Harpo Productions, OWN:

Oprah Winfrey Network, LLC, and Lions Gate Television, Inc. (incorrectly designated as

Lionsgate Entertainment Corp.)
SO ORDERED.


              Signed: September 9, 2019
